Citation Nr: 0402671	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  94-38 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to service connection for a disorder of the 
legs.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to an increased rating for a scar of the 
occipital region, currently evaluated 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for a 
scar of the forehead.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

An unappealed May 1984 decision of the RO denied, in part, 
service connection for a back disorder.  And an unappealed 
August 1987 RO decision denied, in part, service connection 
for a cervical spine, i.e., neck disorder.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from more recent rating decisions of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO issued a decision in May 1993 
confirming and continuing noncompensable ratings for scars of 
the occipital region and forehead.  As well, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of service connection for a 
disorder of the legs.  A notice of disagreement (NOD) was 
received in June 1993, and the veteran later filed a timely 
substantive appeal (VA Form 9) in January 1994 to perfect an 
appeal to the Board concerning these claims.



In November 1996, during the pendency of the appeal, the RO 
also denied service connection for hearing loss.  And the RO 
denied service connection for a disorder characterized as 
"neck pain" (previously adjudicated as a cervical spine 
disorder).  The RO denied service connection for a back 
disorder, too.  An NOD was received in January 1997, and the 
veteran perfected his appeal to the Board in October 1997 by 
submitting a document accepted in lieu of a VA Form 9.  The 
RO subsequently issued another decision in September 1999, 
during the pendency of his appeal, increasing the rating for 
the scar on his occipital region to 10 percent effective 
July 19, 1999; but the RO confirmed and continued the 
noncompensable rating for the scar of his forehead.

A hearing was held before an RO hearing officer in July 1998.  
A transcript of that proceeding is of record.  

Before going further, the Board must point out that the RO's 
November 1996 decision denied the veteran's claims of service 
connection for neck and back disorders, as new claims, rather 
than as applications to reopen finally disallowed claims that 
were not timely appealed.  Subsequently, however, the RO 
issued a decision in October 2002 in which it determined that 
new and material evidence had not been presented to reopen 
these claims.  And in that October 2002 decision, the RO 
specifically indicated that the November 1996 decision on 
these claims had become final and binding on the veteran 
based on the evidence then of record, as he had not appealed 
within the one-year period from the January 17, 1997 letter 
informing him of the November 1996 decision.  The Board 
agrees with the RO insofar as the formulation of the issues 
currently on appeal pertaining to the neck and back claims.  
But the finality of the prior adjudication is based on the 
unappealed decisions of May 1984 and August 1987, not the 
November 1996 decision.  So in view of the somewhat 
complicated procedural history in this case, the issues have 
been restated on the title page.

Note also that, in its May 1993 decision, the RO determined 
that new and material evidence had not been presented to 
reopen a claim of service connection for a disorder of the 
legs.  The RO identified the August 1987 decision as a final 
disallowance of this claim.  But, in actuality, the August 
1987 decision was confined to two particular issues-those 
being, entitlement to service connection for a cervical spine 
disorder and for a lipoma.  Consequently, the RO's May 1993 
decision was really an adjudication of a new claim of service 
connection for a disorder of the legs, not a readjudication 
of a previously denied and unappealed claim.  Accordingly, 
the Board also has restated this issue to make this 
correction.

Finally, in his March 2003 VA Form 646, the veteran's 
representative requested service connection for a 
temporomandibular joint disorder (previously claimed as a 
throat condition).  But this additional issue has not been 
developed for appellate consideration by the Board.  See 
38 C.F.R. § 20.200 (2003).  So it is referred to the RO for 
appropriate action.  In making this referral, however, the 
Board points out that the veteran previously indicated in 
February 1986 that he is not seeking service connection for a 
throat condition/temporomandibular joint tenderness.  So this 
being the case, it is unclear whether he even wants to file a 
claim for this additional condition.  Regardless, though, if 
he in fact does, he must do so at the RO.

As to the claims that are on appeal, they unfortunately must 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.

In this particular case, the RO sent the veteran letters on 
May 1, 2002, August 5, 2002, and January 24, 2003, informing 
him of his rights in VA's claims process.  Each letter stated 
that he had 30 days (i.e., until June 1, 2002, September 5, 
2002, or February 24, 2003, respectively) from the mailing of 
each letter to provide additional evidence supporting his 
claims.  This, at first glance, is a violation of the holding 
in the PVA case cited above.  Note, however, that more recent 
legislation authorizes VA to decide cases prior to expiration 
of the one-year period following a VCAA notice.  See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The veteran, though, still retains 
the right to submit additional supporting evidence up until 
the full one-year grace period expires.  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the veteran that notwithstanding the information 
previously provided, a full year is still allowed to respond 
to a VCAA notice.

Additionally, the Board notes that the veteran was last 
afforded an examination of his service-connected scars of the 
occipital region and forehead in July 1999, several years 
ago, and he claims increased symptomatology during the years 
since.  So he should be reexamined, particularly since his 
July 1999 examination was performed well before the new 
rating criteria for evaluating skin disorders came into 
effect on August 30, 2002.  See, e.g., Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  See, too, 38 U.S.C.A. § 5103A(d) (West 2003); 
Dudnick v. Brown, 10 Vet. App. 79 (1997).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for a VA 
dermatological examination to obtain a 
medical opinion concerning the current 
severity of the scars on his occipital 
region and forehead.  The examiner's 
report must provide sufficient 
information to properly rate these scars 
under both the old and new regulation 
published at 67 Fed. Reg. 49590-49599 
(July 31, 2002).  And to facilitate this, 
please give the examiner access to the 
claims files for a review of the 
veteran's pertinent medical history.

2.  The RO also must review the claims 
files and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




